Order entered April 8, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00256-CV

           IN RE THE ESTATE OF STEVEN SHIRES WRIGHT, DECEASED

                      On Appeal from the County Court at Law No. 2
                                 Grayson County, Texas
                           Trial Court Cause No. 2013-127P

                                          ORDER
       The reporter’s record in this case has not been filed. By letter dated March 21, 2014, we

informed appellant the Court Reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification that the

record had been requested, and that appellant had paid for or made arrangements to pay for the

record, or had been found entitled to proceed without payment of costs. We cautioned appellant

that failure to provide the required documentation within ten days might result in the appeal

being ordered submitted without the reporter’s record. To date, appellant has not provided the

required documentation or otherwise corresponded with the Court regarding the status of the

reporter’s record. Therefore, we ORDER this appeal submitted without a reporter’s record.
Appellant’s brief is due THIRTY DAYS from the date of this order.




                                          /s/    CAROLYN WRIGHT
                                                 CHIEF JUSTICE